Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 28 August 1817
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson


				
					Dear daughter
					Quincy August 28th 1817
				
				The Children Say that they have your permission to come to Town to dine with Commodore Hull—and to Stay untill Saturday to visit the Carval I have accordingly let them take the Stage this morning—I think they had better accept mrs Fosters invitation & Lodge there, but that as you judge best; mrs Adams will be calld home, Elizabeth being again very sick—I hope to See you in Town tomorrow— yours affec’ly
				
					A A
				
				
					
				
			